527 F.2d 610
KEMPSVILLE UTILITIES CORPORATION, Appellant,v.HAMPTON ROADS SANITATION DISTRICT, CITY OF VIRGINIA BEACH,et al., Appellees.COUNTY UTILITIES CORPORATION, Appellant,v.HAMPTON ROADS SANITATION DISTRICT, CITY OF VIRGINIA BEACH,et al., Appellees.
Nos. 75--1234, 75--1235.
United States Court of Appeals,Fourth Circuit.
Argued Oct. 8, 1975.Decided Nov. 11, 1975.

Appeals from United States District Court, Eastern District of Virginia, Norfolk; John A. MacKenzie, Judge.
Robert R. MacMillan, Norfolk, Va.  (E. Leslie Cox, Breeden, Howard & MacMillan, Norfolk, Va., on brief), for appellants in 75--1234 and 75--1235.
Donald H. Clark, Joseph J. Lawler, William B. Smith, Virginia Beach, Va.  (J. Dale Bimson, Clark, Steinhilber, Hofheimer & Stant, Kellam, Pickrell & Lawler, Virginia Beach, Va., on brief), for appellees in 75--1234.
Donald H. Clark, Joseph J. Lawler, William B. Smith, Virginia Beach, Va.  (Kellam, Pickrell & Lawler, Guy, Betz, Smith & Dickerson, Virginia Beach, Va., on brief), for appellees in 75--1235.
Before CRAVEN, BUTZNER and RUSSELL, Circuit Judges.
PER CURIAM:


1
For the reasons stated by the district judge in D.C., 402 F.Supp. 1014, we affirm the decision below.


2
Affirmed.